Citation Nr: 1612434	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  11-31 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received with respect to a previously denied service connection claim for scars of the penis and scrotum. 

2.  Entitlement to service connection for residuals from a groin injury. 

3.  Entitlement to service connection for an acquired psychiatric disability, to include a chronic adjustment disorder and posttraumatic stress disorder (PTSD).

4.  Entitlement to special monthly compensation (SMC) based upon loss of use of a creative organ.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from October 1977 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.

The RO has determined that the Veteran's claim for a penis injury is the same as his previously denied claim for penis and scrotum scars.  Notwithstanding the RO's characterizations, the Board must review the appeal on a de novo basis and consider whether any claims are subject to prior final VA decisions.  See 38 U.S.C.A. 
§§ 5108 and 7104(b); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also Ashford v. Brown, 10 Vet. App. 120 (1997).  The newly received evidence does not suggest a distinct diagnosis for the claimed penis injury, separate from the previously considered penis and scrotum scars.  Bogg v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199 (2009).  Consequently, the currently claimed penis injury disability is subject to the January 2009 RO decision and is properly characterized as a petition to reopen for new and material evidence.  38 C.F.R. § 3.156.  The Board has recharacterized the underlying service connection issue as a groin injury to encompass additional symptoms reported by the Veteran.  

In December 2015, the Veteran was afforded a videoconference hearing at the local RO before the undersigned Veterans Law Judge.  A hearing transcript is of record.

The service connection and SMC issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO denied the Veteran's claim for service connection for scars of the penis and scrotum; the Veteran did not appeal this determination, and new and material evidence was not received within a year of its issuance.

2.  In a January 2009 rating decision, the RO denied the Veteran's petition to reopen the previously denied claim for service connection for scars of the penis and scrotum; the Veteran did not appeal this determination, but new and material evidence was not received within a year of its issuance.

3.  The evidence received more than one year since the May 2005 rating decision relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision, but not the January 2009 rating decision, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the previously-denied claim for service connection for scars of the penis and scrotum.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The claim for scars of the penis and scrotum was originally denied in a May 2005 rating decision due to absence of a current disability.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.  The May 2005 rating decision is therefore final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

A January 2009 rating decision denied the Veteran's petition to reopen the claim.  The Veteran did not appeal that decision.  However, new and material evidence was received within one year of its issuance.  Specifically, a January 2010 VA outpatient record notes a diagnosis of erectile dysfunction.  The January 2009 rating decision therefore never became final, and is the decision on appeal to the Board.  See 38 C.F.R. § 3.156(a)-(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Additionally, this evidence, received more than one year since the final May 2005 rating decision, is sufficient to reopen the claim.  



ORDER

The petition to reopen the previously denied service connection claim for scars of the penis and scrotum is granted.


REMAND

Additional development is needed to locate service records.  The basis of the Veteran's claims is that he sustained a non-combat groin injury, and the injury is causally related to the claimed disabilities.  The available service treatment records (STRs) do not document the alleged groin injury.  However, he alleges that STRs are missing, and it appears that a complete copy of the STRs has not yet been obtained.  The Veteran contacted the National Personnel Records Center (NPRC) and obtained additional STRs in November 2010.  However, the Veteran's submitted STRs also do not document the alleged injury.  Thus, on remand, another STR request is needed to ensure that all available STRs are associated with the record.  

At the hearing, the Veteran reported that he was treated for the in-service groin injury at the Darnell Hospital while stationed in Fort Hood, Texas.  Transcript, p.4.  He was unsure of the exact year of treatment.  Transcript, p.5.  A March 2010 Personnel Information Exchange System (PIES) report showed that a search for inpatient hospital records at Darnell Army Medical Center for 1979 was conducted without success.  Inpatient clinical records, as opposed to outpatient clinical records, are generally stored separately from STRs.  See VA Adjudication Procedure Manual, M21-1 Part III, Subpart iii, 2.A.1.b.  The representative asserts that additional searches for hospital records are necessary, citing a recent holding by the U.S. Court of Appeals for Veterans Claims (Court).  Gagne v. McDonald, 27 Vet. App. 397, 403 (2015); Hearing transcript, p. 3.  

In Gagne, the Court held that limiting a request for records to a 60 day window was simply an effort to ease the workload of employees tasked with searching records, and did not establish a search would be futile, or that the records do not exist or are not in the custodian's possession.  Id.  It determined that the 13-month search period requested by the Veteran was not unreasonably long.  Id.  However, the Court also held that the duty to assist does not require unlimited searches, or "'fishing expeditions' over an indefinite period of time."  Id. at 404.

In this particular case, the Veteran served three years on active duty and has identified receiving treatment from two Army Hospitals.  The Board finds the search parameters narrow enough to warrant additional development in light of Gagne.  The Veteran has generally identified Fort Hood, Texas as the location of the alleged injury, but in October 2010 he identified the Beaumont Hospital at Fort Bliss, Texas as the place of treatment.  (See Hearing transcript, p.4; October 2010 statement; claims dated in January 2010, August 2008, and December 2004).  Personnel records should be obtained to determine the exact dates for the Veteran's tour of duty at Fort Hood and Fort Bliss.  For the dates that the Veteran was stationed at Fort Hood or Fort Bliss, the AOJ must contact the Joint Services Records Research Center (JSRRC) to search relevant base hospital records.  The search for Darnell Army Medical Center should exclude the previously searched 1979 clinical records, but include other years that the personnel records confirm Fort Hood as the Veteran's duty station.  For the duty station in Fort Bliss, request Beaumont Army Medical Center records.  See Gagne, 27 Vet. App. at 403; see also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  If the custodian requests that the searches be submitted in smaller time frames (i.e. 60 days), ensure that multiple search requests are made to cover the entire period for the Veteran duty assignments in Fort Hood and Fort Bliss.  Id.

Accordingly, the case is REMANDED for the following action:

1. Obtain a complete copy of the Veteran's STRs and personnel records.  

Make as many requests as needed to obtain these records or until it is clear further efforts would be futile.  Document all correspondence.

If any portion of the records cannot be obtained, create a formal finding of unavailability with notice to the Veteran and his representative.  Inform the Veteran that he may also submit any records in his possession.  

2.  Then, review the personnel records to determine the exact dates the Veteran was stationed at Fort Hood, Texas and Fort Bliss, Texas.   

For all dates that the Veteran was stationed at Fort Hood, Texas outside of 1979, search for Darnell Army Medical Center records that document a groin type injury for the Veteran.  If needed, submit multiple search requests to cover the entire period for the Veteran's tour of duty in Fort Hood.

For the dates that the Veteran was stationed at Fort Bliss, Texas, request a search for Beaumont Army Medical Center records that document a groin type injury for the Veteran.  If needed, submit multiple search requests to cover the entire period for the Veteran's tour of duty in Fort Bliss.

Document all correspondence and provide the Veteran and his representative notice of the search results.  Inform the Veteran that he may also submit any records in his possession.  

3.  Then, after taking any necessary additional development, to include but not limited to a VA examination or medical opinion, in light of the new evidence received, readjudicate the issues on appeal.  If any claim remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


